Citation Nr: 0619670	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  96-38 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to initial rating in excess of 20 percent for 
Ehlers-Danlos syndrome (also diagnosed as familial joint 
instability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran served on active duty from October 1987 to July 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1996 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted service connection and 
assigned a 10 percent rating for Ehlers-Danlos syndrome, to 
include ulnar nerve cubital tunnel syndrome, wrist 
instability, ankle instability, temporomandibular joint 
syndrome, patellofemoral syndrome and plantar fasciitis.  The 
veteran appealed for a higher rating.  Following a Board 
remand in April 1998, and a VA examination obtained pursuant 
to the remand, an RO decision in August 2003 increased the 
initial rating to 20 percent.  As 20 percent is not the 
maximum rating assignable, and the veteran has not withdrawn 
his claim, the claim for the assignment of a higher initial 
rating remains in appellate status.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

In February 2004 and March 2005, the Board remanded the claim 
to the RO for further development and adjudicative action.  
The purposes of the latter remand have not been met.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, this appeal has been remanded on several 
occasions for further development of the evidence.  
Particularly, the veteran was to be afforded VA examinations 
that would adequately address questions pertinent to the 
issue on appeal.  A review of the claims folder reveals that 
the examinations of record are inadequate to properly 
adjudicate the claim and essentially, the RO did not comply 
with the remand instructions.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

The veteran has been granted service connection for Ehlers-
Danlos syndrome as manifested by specific disabilities, which 
include temporomandibular joint (TMJ) syndrome, ulnar nerve 
cubital tunnel syndrome, bilateral wrist instability, 
patellofemoral syndrome, and bilateral ankle instability.  
The veteran was initially assigned a 10 percent evaluation 
for his condition.  He was evaluated by analogy (38 C.F.R. 
§ 4.20) to Diagnostic Code 5003, which refers to degenerative 
arthritis.  Under this diagnostic code, a disability is rated 
according to limitation of motion of the specific joints 
affected.  The RO subsequently increased the evaluation to 20 
percent.  

Following appellate review in April 1998, the Board remanded 
the case in order to provide the veteran with a VA 
examination that would address his complaints of increasing 
pain in his joints.  

In the Board's February 2004 remand request, it was noted 
that a July 2003 VA examination was incomplete because the 
examination report did not fully address the factors 
enumerated in DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Further VA examination was requested.  Moreover, the RO was 
requested to specifically note whether ulnar nerve cubital 
tunnel syndrome, wrist instability, ankle instability, 
temporomandibular joint syndrome, patellofemoral syndrome, 
and plantar fasciitis continued to be manifestations of 
Ehlers-Danlos syndrome, and whether there was additional 
joint involvement. 

The veteran underwent a VA examination in May 2004 by a 
certified physician's assistant, who concluded (based on a 
review of the claims folder) that the veteran more likely had 
familial joint instability versus Ehlers-Danlos syndrome.  
The examiner determined that the veteran's ankle and hand 
problems were related to service and that a right shoulder 
disorder was due to a post-service injury.  It was further 
concluded that the veteran's low back pain was as likely as 
not related to the diagnosis of familial joint laxity.  The 
examiner did not comment on whether ulnar nerve cubital 
tunnel syndrome, wrist instability, ankle instability, 
temporomandibular joint syndrome, patellofemoral syndrome, 
and plantar fasciitis were a result of the familial joint 
instability or some other disease or injury linked to 
service. 

In the Board's March 2005 remand, it was requested that the 
VA examiner who conducted the May 2004 VA examination be 
provided with the claims folder and provide an addendum to 
that examination report.  If that examiner was not available, 
another examination was to be scheduled, to specifically 
address the questions of whether the additional joint 
disabilities reported by the veteran were related to his 
service-connected Ehlers-Danlos syndrome.  

A medical opinion without a physical examination was provided 
by a VA physician in April 2005.  This physician concluded 
that the veteran did have Ehlers-Danlos syndrome and that 
ulnar nerve disability, cubital tunnel syndrome, wrist 
instability, ankle instability, temporomandibular joint 
syndrome, patellofemoral pain syndrome and plantar fasciitis 
were all related to the Ehlers-Danlos syndrome.  However, the 
Board finds that the examination was not adequate for rating 
purposes as it did not determine all of the ranges of motion 
for the joints specified and that the RO did not rate each 
joint disability under the appropriate diagnostic codes.  On 
this latter point, the new examination should first determine 
if the veteran's Ehlers-Danlos syndrome is active and, if so, 
the RO should consider rating the disability as analogous to 
rheumatoid arthritis.  See 38 C.F.R. §§ 4.20, 4.71a, 
Diagnostic Code 5299-5002 (2005).  If not active, chronic 
residuals should be rated based upon limitation of motion of 
each joint affected by the veteran's Ehlers-Danlos syndrome. 

At this stage, it is pertinent to point out that the Court of 
Appeals for Veterans' Claims (Court) has held that under the 
duty to assist, where there are service-connected and 
nonservice-connected disabilities affecting the same bodily 
part or system, medical evidence is required to permit the 
Board and adjudicators to determine the degree of disability 
attributable to the service-connected as opposed to the 
nonservice-connected disorder.  See Waddell v. Brown, 5 Vet. 
App. 454 (1993).  Further, in Mittleider v. West, 11 Vet. 
App. 181 (1998), the Court held that regulations require that 
when examiners are not able to distinguish the symptoms 
and/or degree of impairment due to service versus nonservice-
connected disorders, VA must consider all symptoms in the 
adjudication of the claim.  In view of the foregoing, and 
considering that there is medical evidence that includes 
other apparent etiologies of some of the veteran's joint 
disorders, the examination should include an attempt to 
distinguish all symptomatology and abnormal objective 
clinical findings attributable to the veteran's service-
connected Ehlers-Danos syndrome or earlier diagnosed 
"familial joint disability" from any nonservice-connected 
disease or disability that may be present, to include joint 
disorders due to post-service trauma.  Id. 

The Board further notes that, during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he/she was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  

The claim on appeal is for an increased rating rather than, 
as in Dingess, a claim for service connection.  Nevertheless, 
as this claim must be remanded for an examination as noted 
above, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) should be provided that informs the veteran of the 
type of evidence that is needed to establish a higher rating 
and an effective date for such a rating for his Ehlers-Danlos 
syndrome.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The AMC/RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A are fully satisfied, to include an 
explanation as to the information or 
evidence needed to establish an increased 
rating and an effective date for such a 
rating for the veteran's Ehlers-Danlos 
syndrome.  See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

2.  Thereafter, the veteran should be 
scheduled for a VA orthopedic or 
rheumatology examination to ascertain the 
current severity of his service connected 
Ehlers-Danlos syndrome.  The claims folder 
should be provided to the examiner for 
review and the examiner should review all 
of the relevant medical evidence, to 
include the most recent examination, which 
indicated that the veteran had ulnar nerve 
disability, cubital tunnel syndrome, wrist 
instability, ankle instability, 
temporomandibular joint syndrome, 
patellofemoral pain syndrome and plantar 
fasciitis secondary to Ehlers-Danlos 
syndrome.  To the extent that is possible, 
the examiner is requested to distinguish 
all symptomatology and abnormal clinical 
findings attributable to the veteran's 
service-connected Ehlers-Danos syndrome or 
earlier diagnosed "familial joint 
disability" from any nonservice-connected 
disease or disability that may be present, 
to include joint disorders due to post-
service trauma.  The examination must 
include complete range of motion studies 
for each joint affected by Ehlers-Danlos 
syndrome.

The examiner should also note whether the 
veteran's Ehlers-Danlos syndrome has been 
active in recent years and, if so, whether 
symptom combinations have been or are 
productive of definite impairment of 
health objectively supported by 
examination findings or incapacitating 
exacerbations occurring 3 or more times a 
year. 

The examiner must further comment on 
whether it is at least as likely as not 
(50 percent or greater probability) that, 
in addition to the loss of motion showed 
by range of motion studies, there is any 
additional loss of function of any joint 
affected by Ehlers-Danlos syndrome due to 
pain or flare-ups of pain, supported by 
objective findings, or due to weakened 
movement, excess fatigability, 
incoordination, or any other symptoms and, 
if so, the examiner is asked to express 
that functional loss as additional 
limitation of motion in degrees.  

Any additional tests deemed necessary 
should be conducted. 

3.  The RO/AMC must review the claims 
file.  If any development is incomplete, 
or if the examination report does not 
contain sufficient information, take 
corrective action before readjudication. 
38 C.F.R. § 4.2 (2005); Stegall v. West, 
11 Vet. App. 268 (1998).

4.  Thereafter, the RO should readjudicate 
the claim for a rating in excess of 20 
percent for Ehlers-Danlos syndrome, with 
consideration of 38 C.F.R. § 4.71a, 
Diagnostic Code 5002 by analogy and by 
rating each joint affected by the service-
connected disability under the applicable 
rating criteria.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

